Citation Nr: 9902506	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-43 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for basic eligibility for Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from determination letters dated in June 
and August 1994 by the VA Regional Office (RO) in Manila, 
Philippines, which found that new and material evidence had 
not been submitted by the appellant to reopen his claim for 
eligibility for VA benefits.  The appellant had previously 
appealed the November 1992 Board decision which originally 
denied eligibility for VA Benefits, and the denial was 
affirmed by a decision of the United States Court of Veterans 
Appeals (Court), dated October 15, 1996, during the pendency 
of the instant appeal.  A final request for reconsideration 
of the original Board decision was denied by correspondence 
from the Board, dated in August 1997. 

The Board further notes that pursuant to the appellants 
request in his substantive appeal, dated in September 1994, 
the veteran was afforded a hearing before a traveling member 
of the Board on September 4, 1998, in Oakland, California, 
and that at the time of the hearing, it was clear that the 
sole issue for consideration was whether the appellant had 
obtained evidence of recognized service which had been 
certified by the service department of the United States 
(transcript (T.) at pp. 6-10).  At that time, the record of 
that proceeding reveals that although the appellant was 
permitted to offer testimony, he was also admonished that 
this right was not without limitation, and that his argument 
would have to be relevant and material to the appellate 
issue.  38 C.F.R. § 20.700(a) (1998).  The appellant was also 
admonished that reasonable bounds of relevancy would be 
maintained during the course of the hearing, and that the 
presiding member was empowered to exclude documentary 
evidence, testimony, and/or argument which was not relevant 
or material to the issue, or issues, being considered, or 
which was unduly repetitious.  38 C.F.R. § 20.700(c) (1998).  
As the appellant was not able to offer evidence of United 
States service department certification of recognized service 
and was otherwise unable to offer new and material evidence 
at the time of the hearing, the hearing was ultimately 
adjourned by the presiding Board member consistent with the 
rules of practice set forth above.  

Finally, the Board acknowledges its receipt and consideration 
of certain documentary evidence that was submitted in support 
of the appellants appeal by his service representative in 
October 1998.  At that time, the representative waived the 
ROs initial consideration of this evidence under 38 C.F.R. 
§ 20.1304 (1998).


FINDINGS OF FACT

1.  By a Board decision in November 1992, the claim for basic 
eligibility for VA benefits was denied.

2.  The evidence submitted since the November 1992 Board 
decision pertinent to the claim is either cumulative and 
redundant, or does not bear directly and substantially upon 
the specific matter under consideration because it does not 
include evidence of basis eligibility for VA benefits.


CONCLUSIONS OF LAW

1.  The November 1992 Board decision which denied basic 
eligibility for VA benefits is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 1998).

2.  New and material evidence has not been submitted since 
the November 1992 Board decision pertinent to the claim for 
basic eligibility for VA benefits, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.104, 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Decisions of the Board are final under 38 U.S.C.A. § 7104, 
but the VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the Court 
held that in order to reopen a previously and finally 
disallowed claim . . . there must be new and material 
evidence presented or secured . . . since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(1998).

Service in the Philippine Commonwealth Army, including 
recognized guerrilla service, is included for purposes of VA 
compensation.  38 C.F.R. § 3.8 (1998).  

For a member of one of the regular components of the 
Philippine Commonwealth Army while serving with the Armed 
Forces of the Unites States, the period of active service 
will be from the date certified by the Armed Forces as the 
date of enlistment or date of report for active duty, 
whichever is later, to the date of release from active duty, 
discharge, death, or in the case of a member of the 
Philippine Commonwealth Army, June 30, 1946, whichever was 
earlier.  38 C.F.R. § 3.9(a) (1998).  

The active service of members of the irregular forces 
"guerrilla" will be the period certified by the service 
department.  38 C.F.R. § 3.9(d).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodians custody; and

(2) The document contains needed 
information as to the length, time and 
character of service; and 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.

38 C.F.R. § 3.203(a) (1998).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

Service department findings as to the fact of service with 
the U.S. Armed Forces are made binding upon VA for purposes 
of establishing entitlement to benefits.  See Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

The appellants original claim for VA benefits was received 
in October 1987, and was denied by a letter from the RO dated 
in February 1989.  A subsequent application to reopen was 
denied by a July 1991 rating decision because no new and 
material evidence had been submitted by the appellant.  A 
timely notice of disagreement and substantive appeal was then 
filed by the appellant.  Thereafter, a January 1992 hearing 
officer decision found that the appellant had not been 
furnished with his appellate rights at the time of the 
original denial of his claim in February 1989.  Although the 
hearing officer therefore determined that the original claim 
was still open, he affirmed the July 1991 rating decisions 
denial of basic eligibility to VA benefits because the 
appellant did not meet the service requirements to establish 
basic eligibility for VA benefits.  A supplemental statement 
of the case was issued in January 1992 and an appeal was 
docketed at the Board in March 1992.  

Thereafter, the Board denied basic eligibility for VA 
benefits in a decision in November 1992.  At the time of the 
November 1992 Board decision, it was noted that the appellant 
had supported his claim with a variety of documents, 
including a copy of a certificate of discharge from the 
Philippine Commonwealth Army dated in April 1946.  Other 
records submitted by the appellant included an affidavit 
signed by P. L. D., dated in February 1946, an affidavit 
signed by P. G. and I. E. F., dated in December 1968, and 
certification from the Republic of the Philippines Ministry 
of National Defense dated in 1983.  All of these documents 
were noted to assert that the appellant served in the 
Philippine Commonwealth Army, and the 1983 certification, 
issued for purposes of United States citizenship, also showed 
that the appellant had again enlisted in 1951 and served 
until 1971 when he retired from the Armed Forces of the 
Philippines.  Copies of checks issued by the Philippine 
Government indicate that the appellant received benefits from 
the Philippine Veterans Affairs office.  

Since none of the above-noted documents were found by the 
Board to constitute official certification of service by the 
United States service department, the agency of original 
jurisdiction, in accordance with 38 C.F.R. § 3.203, properly 
requested verification from the service department in August 
1988.  Thereafter, the service department verified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including recognized guerrillas, in the 
service of the United States Armed Forces.  

Based on the service department certification, the Board 
found that the appellant had not met the requirements for 
basic eligibility for VA benefits.  The Board further 
indicated that the documents submitted and the contentions 
asserted by or on behalf of the appellant were inconsistent 
with the certification by the Department of the Army and that 
accordingly, the appellant failed to meet the basic 
eligibility requirements for VA benefits as he did not have 
the requisite service.  The Board notes that the Board 
decision of November 1992 was later affirmed by the Court in 
a memorandum decision in October 1996, and the Board finds 
that the November 1992 Board decision is therefore the last 
final denial as to the appellants claim for basic 
eligibility for VA benefits under Evans v. Brown, supra.  The 
appellant subsequently filed an application to reopen the 
claim for basic eligibility for VA benefits in December 1992.

Most of the evidence submitted in support of the appellants 
December 1992 application to reopen had been previously 
considered by the RO with the possible exception of an 
extract from General Headquarters, Armed Forces of the 
Philippines, dated in December 1971, which refers to the 
appellants service between 1951 to 1971.  The RO also 
subsequently sought reverification of the veterans military 
service, and certification by the United States Department of 
the Army in May 1994 revealed that the evidence which had 
been submitted was insufficient to warrant a change in the 
prior certification of May 1988.  Thereafter, in a September 
1994 statement of the case, the RO determined that the 
evidence submitted by the claimant did not establish a new 
factual basis to warrant a change in the prior Board 
decision.  More specifically, the RO indicated that nothing 
significant in the information/documents the claimant 
recently presented had been added to the evidence of record 
which might be considered new and material to overcome the 
evidence on which the prior disallowance of the claim was 
based, and that the evidence was insufficient to warrant a 
change in the prior certification dated in May 1988.  

Since the September 1994 statement of the case, additional 
evidence has become a part of the record, and, in pertinent 
part, this consists of an April 1994 certification from the 
Department of National Defense of the Republic of the 
Philippines, an October 1994 certification from General 
Headquarters of the Armed Forces of the Philippines with 
attached endorsement, August 1994 and February 1997 
certifications from the General Headquarters of the Armed 
Forces of the Philippines, and the appellants testimony 
before a traveling member of the Board in September 1998.

With respect to this most recently received evidence, the 
Board first notes that the April 1994 certification from the 
Department of National Defense of the Republic of the 
Philippines reflects certain information about the appellant, 
including his date of induction into the United States Armed 
Forces of the Far East (USAFFE) in November 1941, the fact 
that he was processed in March 1945, payment for service pay 
arrearage between December 1941 and February 1942 (it is also 
noted that the appellant was on no casualty status (NCS) 
between February 1942 and March 1945), and that he was 
honorably discharged in May 1946.  The certifications from 
the General Headquarters of the Armed Forces of the 
Philippines, dated in August 1994, October 1994, and February 
1997 also reflect the appellants induction into the USAFFE 
in November 1941 and his honorable discharge in May 1946.  

At the appellants hearing before a traveling member of the 
Board in September 1998, he initially indicated that he had 
additional evidence as to qualifying service (T. at p. 6).  
However, when requested to provide evidence of qualifying 
service, the appellant provided a document from the Armed 
Forces of the Philippines (T. at p. 7).  When he was again 
requested to provide this evidence, he provided an October 
1994 letter from the Armed Forces of the Philippines (T. at 
p. 7).  The appellant was then asked whether he had evidence 
of recertification or verification of service in the United 
States Armed Forces, and the appellant again made an effort 
to provide a copy of a document which was already in the 
claims file from the Armed Forces of the Philippines (T. at 
p. 8).  Additional requests by the presiding member for 
evidence from the service department of the United States 
produced similar results (T. at pp. 9-10).


II.  Analysis

While this case was pending before the Board, the United 
States Court for the Federal Circuit entered a decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) concerning the 
definition of the term new and material evidence found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
overstepped its judicial authority by adopting a social 
security case law definition of new and material 
evidence, rather than deferring to the reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation.  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Courts legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened as to what constitutes 
material evidence (Id. at 1357, 1360), and remanded the 
case for review under the Secretarys regulatory definition 
of new and material evidence.

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of new and material evidence applied 
by the Court under Colvin was as follows:

Evidence is new and material if: (i) it was 
not of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 
new and probative (iii) it is reasonably 
likely to change the outcome when viewed in 
light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimants than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted with have 
on the outcome of the veterans claim; it 
requires that there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome. 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veterans claim.

Id. at 1363. 

In this case, the RO in the September 1994 statement of the 
case provided the appellant with the provisions of 38 C.F.R. 
§ 3.156(a).  In its analysis and reasoning, the RO found that 
new and material evidence had not been presented in the 
September 1994 statement of the case because none of the new 
evidence showed basic eligibility for VA benefits and was 
therefore not significant.  The Board finds that this 
conclusion is synonymous with a finding that the evidence 
either was cumulative or redundant or that it did not bear 
substantially and materially on the specific matter under 
consideration since it did not provide required certification 
of eligible service.  Accordingly, the Board finds that the 
claimant has been provided the controlling regulatory 
definition of new and material evidence, and that the 
ROs adjudication of the claim was consistent with that 
definition.  Thus, it is not prejudicial for the Board to 
proceed with the adjudication of this claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board has considered the evidence and contentions 
received since the Board decision in November 1992, which 
includes additional certifications from Philippine 
governmental agencies and the appellants hearing testimony 
of September 1998.  However, the Board first notes that these 
certifications are not certifications of qualifying 
service from the United States Armed Forces.  In addition, 
the only certifications of record are negative 
certifications, and as noted earlier, service department 
findings as to the fact of service with the United States 
Armed Forces are made binding upon VA for purposes of 
establishing entitlement to benefits.  Duro v. Derwinski, 
supra.  

The critical question in this case was and remains whether 
the service department of the United States has verified 
qualifying service for VA benefits.  The evidence received 
from the appellant since the November 1992 Board decision 
fails to address this essential question.  Therefore, the 
Board finds that the additional evidence and material of 
record received in this case is not probative of this 
critical question and thus is not material.  It is also not 
material because it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Therefore, the November 1992 Board 
decision remains final and the claim for basic eligibility 
for VA benefits is not reopened.


ORDER

New and material evidence not having been received to reopen 
the claim for basic eligibility for VA benefits, the claim 
remains denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
